Citation Nr: 0002792	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
secondary to claimed inservice Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder, 
secondary to claimed inservice Agent Orange exposure.

3.  Entitlement to service connection for a blood disorder, 
secondary to claimed inservice Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


REMAND

The veteran contends that he currently suffers from stomach, 
skin and blood disorders that were caused by inservice 
exposure to Agent Orange while serving in the Republic of 
Vietnam, that he has received continued VA outpatient medical 
treatment for these three chronic conditions since shortly 
after discharge and that, consequently, the three appealed 
claims for service connection should be resolved in his 
favor. 

After a review of the record, it is the opinion of the Board 
that additional development of the evidentiary record needs 
to be accomplished prior to further consideration of the 
veteran's claims.  In particular, the Board notes that the 
veteran has repeatedly indicated that he has received 
continued VA outpatient medical treatment for stomach, skin 
and blood disorders since shortly after discharge, up to the 
present time, and that he believes that these medical records 
will show continuity of treatment, and other information of 
pertinence to his claim, so as to warrant service connection 
for the claimed disorders, or disabilities.  The Board notes, 
however, that the RO has only requested VA outpatient medical 
records from April 1969 (the date of the veteran's discharge) 
to May 1970 (the date when the one-year period immediately 
following discharge ended in this particular case), and from 
January 1995 to January 1998.  Any VA medical records 
reportedly produced between May 1970 and January 1995 have 
not been sought yet, even though they are considered to be 
part of the VA system, which means that VA has constructive 
possession of them and that, as such, they are properly to be 
associated with the file.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due process 
to the veteran, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran 
that, if he has any additional lay or 
medical evidence that he wishes to submit 
to support his claims for service 
connection, he may do so, particularly 
evidence he may have obtained which may 
not currently be associated with the 
claims folder.

2.  The RO should also ask the veteran to 
name the VA medical facility, or 
facilities, from which he claims he has 
received continued medical care since 
shortly after discharge, i.e., whether it 
has been only from the VA Medical Center 
in New Orleans, Louisiana, and/or from 
any other VA medical facility, or 
facilities, in the country.

3.  The RO should then attempt to secure 
copies of all VA treatment records 
pertaining to the veteran from the VA 
medical facility, or facilities, 
indicated by the veteran, from April 1969 
to the present time, to include 
laboratory results, test results, daily 
treatment notations and any inpatient 
(hospitalization) records.  The RO hereby 
is further advised that, if necessary, 
these records should be retrieved from 
archived storage.  Upon receipt, these 
records should be associated with the 
claims file.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any of the benefits sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran need take no action until notified, although he 
is again hereby reminded of his right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



